Citation Nr: 1027517	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant served on active duty from February 1995 to January 
1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision issued by the Little 
Rock, Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim of entitlement to 
service connection for a psychiatric disorder diagnosed as 
schizophrenia, paranoid type.

In July 2005, the appellant submitted a written request for a 
videoconference Board hearing.  The appellant was subsequently 
scheduled for a videoconference hearing in March 2006; however, 
the appellant requested a postponement prior to the hearing.  In 
February 2006, the appellant again requested a videoconference 
Board hearing.  However, the RO was subsequently informed that 
the appellant would not be able to testify.  Then, in July 2007, 
the appellant requested a videoconference Board hearing.  This 
hearing was scheduled for November 7, 2007.  The appellant failed 
to report for that hearing and has not submitted a request to 
reschedule the hearing.  

The Board notes that the RO has rescinded its January 2003 
deferred rating action finding that the appellant's substantive 
appeal was not timely submitted.  The January 2006 Supplemental 
Statement of the Case (SSOC) indicates that the appellant's claim 
for service connection, as a result of this nullification, was no 
longer being analyzed on a new and material evidence basis.

This issue was remanded for further development in December 2007.  
All requested development having been completed, this claim now 
returns before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In December 2007, the Board remanded the Veteran's claim to 
obtain a VA examination, to include an opinion concerning the 
etiology of a psychiatric disability.  In November 2009, the 
Veteran was scheduled for such examination and the psychiatrist 
provided an opinion.  The Board, however, finds that the opinion 
is inadequate in that it did not address all pertinent evidence 
and did not address all of the questions raised in the Board's 
Remand.  In this regard, the examiner failed to consider lay 
evidence of record, specifically, the Veteran's stepfather's 
April 2006 statement and history noted in a May 2001 doctor's 
note.  This evidence is credible and speaks to the Veteran's 
behavior, mood, and state of mind immediately following his 
service discharge.  Additionally, the examiner did not speak to 
the Veteran's bad behavior in service, for which he was 
disciplined, when addressing the onset and etiology of the 
Veteran's current psychiatric disorder.  As such, another 
examination, to include an opinion is necessary.


For these reasons, this case is REMANDED for the following 
development:

1.	 The AMC/RO should schedule the Veteran for a VA 
psychiatric examination for the purpose of determining the 
etiology of all psychiatric disability, including 
schizophrenia.  The examiner should specifically offer an 
opinion as to the etiology and onset date of the veteran's 
psychiatric condition(s).  In particular, the examiner 
should offer an opinion as to whether it is at least as 
likely as not (i.e. at least a 50 percent probability) that 
the etiology of the veteran's schizophrenia is attributable 
to any disease or incident suffered during his active 
service from February 1995 to January 1996.  The examiner 
should express an opinion as to whether it is at least as 
likely as not (i.e. at least a 50 percent probability) that 
the appellant's current schizophrenia had its onset during 
the period of active service between February 1995 and 
January 1996, or whether schizophrenia was manifested from 
January 1996 to January 1997.  In this regard, the examiner 
should accept the lay statements of record concerning the 
veteran's symptoms during service and immediately following 
his discharge from service.  The examiner should note and 
comment on the April 2006 statement from the Veteran's 
stepfather and the history noted in the May 2001 doctor's 
note.

The examiner should discuss what is meant by the prodromal 
phase of schizophrenia and how it is applicable to the 
veteran's psychiatric history.  In particular, the examiner 
should discuss whether it is at least as likely as not (50 
percent probability or greater) that the veteran's behavior 
that led to his misconduct discharge was an early 
manifestation of schizophrenia or any other psychiatric 
disability.

The examiner should render an opinion as to whether or not 
the veteran's schizophrenia pre-existed his entry into 
service in February 1995.  If the examiner finds that the 
condition pre- existed service, the examiner must identify 
the evidence relied upon in rendering such a conclusion and 
should thereafter give an opinion as to whether the 
veteran's schizophrenia was aggravated (i.e. increased in 
severity) beyond the natural progress of the condition 
during that period of service.

2.	The AMC/RO should review the claims file and ensure that 
all of the foregoing development actions have been 
conducted and completed in full. If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to the 
physician's report and examination report (if any). If any 
report does not include adequate responses to the specific 
opinions requested, the report must be returned to the 
providing physician for corrective action.  

3.	Thereafter, the AMC/RO should consider all of the evidence 
of record and re-adjudicate the appellant's psychiatric 
disorder claim. The readjudication should reflect 
consideration of all the evidence of record and be 
accomplished with application of all appropriate legal 
theories, including the presumption of soundness and the 
aggravation of pre- existing conditions.  

4.	If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided an appropriate 
supplemental statement of the case (SSOC). An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


